Citation Nr: 0110958	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for residuals of oral 
surgery.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder (paranoid schizophrenia).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.  In that decision, the RO 
denied the appellant's claims for service connection for 
peptic ulcer disease, and for residuals of oral surgery.  It 
was further the RO's determination that new and material 
evidence had not been presented to reopen the previously 
denied claim for service connection for paranoid 
schizophrenia. 

The record reflects that the appellant requested a personal 
hearing before the RO, in addition to a videoconference 
hearing before a Member of the Board in conjunction with this 
matter.  A hearing was held before the RO in March 1999.  
With respect to the requested videoconference hearing, the 
record reflects that the appellant notified the RO in 
correspondence received in August 2000 and November 2000 of 
his intent to withdraw this hearing request.  Accordingly, 
the case was forwarded to the Board for appellate review.

Finally, the Board notes that the appellant has also raised 
the issue of entitlement to service connection for post-
traumatic stress disorder in the conjunction with his June 
1998 claim for compensation benefits.  This issue was not 
included among those issues adjudicated in the October 1998 
rating decision.  This issue is referred to the RO for 
appropriate action.



REMAND

There has been a significant change in the law since the RO 
issued its supplemental statement of the case in December 
1999.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) became law.  Among other things, this law redefines 
the obligations of VA with respect to the duty to notify and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation changes after a claim has 
been filed, but before administrative or judicial appeal 
process has concluded, the version most favorable to claimant 
should apply).  Because the RO has not yet considered whether 
any additional notification or development actions are 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will therefore remand the issues on 
appeal, as listed on the title page, to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA, as these 
claims were pending as of the date of passage of this law, 
November 9, 2000.  Karnas, 1 Vet. App. 308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claims 
because they have not been developed at the RO-level under 
the VCAA provisions.  Id.; see also VAOPGCPREC 3-2001, dated 
January 21, 2001 (addresses readjudication of finally denied 
claims under the VCAA).

In addition to the above, the Board notes that additional 
medical records, not currently associated with the record on 
appeal, may be pertinent to the proper adjudication of the 
appellant's claims.  Records in the file indicate that the 
appellant was considered disabled by the Social Security 
Administration (SSA).  It is not altogether clear whether VA 
has all of his available medical records.  In light of the 
fact that additional development is needed to obtain all the 
medical records that SSA may have on the appellant, the RO 
should endeavor on remand to contact the appellant and 
request that he provide a detailed account of his medical 
treatment provided in the post service period, and, if 
indicated by his response, action should be taken to obtain 
any corresponding treatment records.  The requisition and 
consideration of all available medical records that are 
relevant to an issue on appeal is necessary for the 
adjudication of the case.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should contact the appellant 
and request that he identify the 
approximate dates and places of all VA 
treatment provided to him since December 
1980 for the disorders claimed on appeal.  
All VA medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  Should he 
identify any non-VA health care providers 
(other than the SSA medical evaluators), 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder. All treatment records obtained as 
a result of this inquiry should be 
associated with the claims folder.

3.  Upon completion of the above, the RO 
should formally develop and readjudicate 
the issues on appeal, as listed on the 
title page.  The RO should address these 
claims after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
In connection with this action, all 
appropriate evidentiary-medical 
development should be undertaken and all 
raised theories of entitlement 
considered.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.
Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


